     Case 3:18-cv-00428-DMS-MDD Document 573 Filed 02/08/21 PageID.9805 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                      Case No.: 18cv0428 DMS (MDD)
12                            Petitioners-Plaintiffs,
                                                            ORDER RE: JOINT STATUS
13     v.                                                   REPORT
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           In preparation for the next status conference, the Court requests the parties’ input on
19     how the President’s February 2, 2021 “Executive Order on the Establishment of
20     Interagency Task Force on the Reunification of Families” affects this case. Counsel should
21     include their positions on this issue in the next Joint Status Report.
22           IT IS SO ORDERED.
23     Dated: February 8, 2021
24
25
26
27
28

                                                        1
                                                                                  18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 573 Filed 02/08/21 PageID.9806 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                       18cv0428 DMS (MDD)
